Animal by-products (debate)
The next item is the debate on the report by Mr Schnellhardt, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and of the Council laying down health rules as regards animal by-products not intended for human consumption (Animal by-products Regulation) - C6-0220/2008 -.
Madam President, Commissioner, ladies and gentlemen, we have produced a good report and we have succeeded in achieving a consensus on the regulation on animal by-products at first reading. For this, I owe my thanks to the French and Czech Presidencies, the Commission and the rapporteurs from the individual Groups.
The cooperation in drafting this report was characterised by a spirit of trust and we were able to finish the report quickly, although - and we must think of it like this - the report before us now has significantly changed the Commission's proposal, less so in the way of content, but more in terms of structure. Many of the details have been reordered. The new proposal was necessary, because a few shortcomings emerged in the application of the 2002 regulation which led to problems in practice. Although the 2002 regulation controlled animal diseases such as BSE, dioxin contamination and the spread of other animal diseases such as foot and mouth disease or swine fever, in order to make further progress in this regard it was vital to lay down requirements with regard to the questions of responsibility, traceability and the end point for slaughter by-products.
It was also necessary to eliminate the legal uncertainty with regard to the scope of the regulation concerning by-products from wild game. In line with the previous regulations on hygiene issues, operators will in future also be responsible for their products. I have said this already in connection with the other regulations. However, this must not lead to a reduction in official control.
Through the new regulation we want to increase safety for citizens and not merely shift the responsibility. It is therefore important for operators handling by-products to be subject to approval. The particular operators that will require approval are clearly regulated. The fact that, in addition to a process of approval, there is also a process of registration is due to the desire to reduce bureaucracy. In future, we will certainly have to examine carefully whether the registration procedure will ensure a sufficient degree of safety. I also think that the uncertainty previously caused by the provisions on animal by-products from wild game has been eliminated. It is now clear that good hunting practice is crucial. Game gathered in the woods must not be used. I also think that we have complied with the wishes of many Members in allowing the appropriate feeding of necrophagous birds in certain regions.
The ability to establish the end point of the life-cycle of by-products is a significant step forward. This will eliminate legal uncertainty and resolve many shortcomings and difficulties. We will have to examine whether the setting of the end point by the European Commission complies with the aforementioned criterion, namely legal certainty. I realise, of course, that it can vary from product to product and for that reason flexibility is needed, but I will also say to the Commission now that transparency is also needed so that it is also clear to the user.
Then we come to the crucial point, which, for me, is always the issue of comitology. Too many rules in the new regulation are implemented using the comitology procedure. We must examine this carefully. We know, of course, that as MEPs we have the chance to play our part here, but we also know from practice that we are not at all in a position to monitor or examine all comitology procedures. For this reason, I welcome the fact that the Commission has said that it wishes to present its proposals to the Committee on the Environment prior to their adoption. That is a good approach, because there are very many forms of comitology. I believe that we are on the right path here.
I will make a couple of comments on other topics at the end of the debate.
Vice-President of the Commission. - (IT) Madam President, ladies and gentlemen, today Parliament will be asked to vote on a common position based on the proposal for a new regulation on animal by-products presented by the Commission. At this time, I would like to thank the rapporteur for his work, which has made it possible to arrive at this common position, and for his knowledge of the rules in the veterinarian sector that has made it possible to achieve a positive and agreed outcome. My colleague, Mrs Vassiliou, apologises for not being present at this debate in person, but she has asked me to give her personal thanks to the rapporteur for all that he has done and the efforts he has made to achieve the goal.
At the Commission, we are, of course, also grateful to the shadow rapporteurs, who have seen this this work through in a constructive manner, as the rapporteur stressed in his speech, and through this collaboration it has thus also been possible to incorporate into the common position the chief concerns expressed by the Committee on Agriculture and Rural Development. Like the rapporteur, I would also like to thank the French Presidency, which did a lot of work, although it was aware that it would not itself attain the final result, and the Czech Presidency, which invested great efforts to obtain a clear and consistent mandate for the negotiations with Parliament. The Commission therefore gives its definite support to the common position.
This text clarifies the relationship between health rules and environmental rules and thus contributes to the objectives of 'better regulation'. The rules on which Parliament is about to vote will permit a wider use of by-products of animal origin, which currently cannot be put to any good use, but does so while ensuring appropriate safety conditions. There will also be a reduction in administrative costs, and this will enable operators to be more competitive. All this will be of vital importance in allowing them to respond dynamically to the challenges of the future, whether these derive from imports from non-EU countries or from new technological developments in the use of by-products.
The new rules will also be fully consistent with the goal of protecting biodiversity and - the most important aspect of all - will make it possible to maintain a high level of protection within the European Union against public health and animal health risks.
Madam President, Commissioner, ladies and gentlemen, I very much welcome the draft report by Mr Schnellhardt and would like to thank him for his fine work. After the numerous crises in recent years in connection with products of animal origin that pose a risk to human and animal health, a comprehensive statutory regulation is essential. A revision of the current regulation was necessary.
Now, as before, we need to ensure a high degree of safety. Although we essentially support the report, there are a few points which give me cause for concern. Many points in the regulation have been made less stringent and thus make trade in animal by-products somewhat easier. Let me give some examples of what I am talking about. It is permitted to use certain Category 1 material in pet food. Category 2 or 3 material may, irrespective of the risk associated with it, be disposed of more easily, under official supervision, if there are only small quantities of waste per week. The risk associated with animal by-products of any category is only partly determined by its quantity. It remains the case that it is the European Commission that will enact the implementing regulation and, like its predecessor, the draft contains a lot of authorisations for the Commission. This means that the Commission can lay down comprehensive and fundamental regulations for handling animal by-products in the comitology procedure, with the result that Parliament - as is unfortunately often the case - is excluded.
on behalf of the PSE Group. - (DA) Madam President, I would like to start by thanking Mr Schnellhardt for his very ambitious piece of work in the form of this very technical report. On behalf of our shadow rapporteur, Mrs Westlund, I would also like to thank the other shadow rapporteurs for their constructive cooperation, which has resulted in us being able to vote, today, on a proposal that we are all able to support. The proposal that we are to vote on now is both clearer and easier to use than the very complicated legislation that is currently in force in this area. We in the Socialist Group in the European Parliament are particularly pleased to have succeeded in gaining a hearing for our amendment to also allow scavenging animals the opportunity to find the food they need to survive. We are also pleased that we have managed to place the focus both on health risks and on safety, while still having the necessary flexibility. Thank you for your work and we are pleased that we have a constructive proposal.
on behalf of the Verts/ALE Group. - (FI) Madam President, ladies and gentlemen, my sincere thanks go to Mr Schnellhardt for his excellent work and cooperation. It is good that we have had a first-rate expert in the field as our rapporteur on this issue.
The main objective of the regulation before us is the guarantee of hygiene and human health and safety. I would now, however, like to mention another detail, which is important for protecting biodiversity and small-scale entrepreneurship in nature tourism in my country. I am pleased that political consensus was found within Parliament and also with the Council of Ministers to resolve this issue.
This is about small-scale operations which take the carcasses of dead animals on farms with livestock, in pigsties for example, directly to feeding sites in the country for wild animals to feed on. This is important, for example, in Spain, to maintain the wild bird of prey population. In Finland such practices saved the white-tailed eagle from extinction back in the times when its natural food supply was too contaminated owing to chemical toxins, and when white-tailed eagles would not have been able to breed just by surviving on natural food sources.
In the northern, very sparsely populated parts of Finland, nature photographers use this method to attract wild animals to places where they can be photographed, and small travel companies also organise bear watching safaris, for example. I am very glad that this legislation would provide a solution which would safeguard human health and safety but also preserve small-scale tourism entrepreneurship and the use of the method to protect biodiversity.
Madam President, I agree with all contributors that public health, food safety and hygiene have to be at the top of all our agendas. I would put very high on my agenda, too, making maximum use of all natural resources, including animal by-products. I should like to thank our rapporteur, Horst Schnellhardt, for his excellent work in accommodating all our concerns and also for the excellent outcome of his discussions with the European Council. Personally, I regret the removal of the reference to the Waste Incineration Directive, but I do not have time to expand on that here.
I had one amendment tabled asking for assurances that there should be a clear distinction made between animal by-products moved in large volumes between Member States and at risk of entering the food or feed chain and specialist animal by-products for pharmaceutical and other diagnostic and research use; the latter are safe-sourced high-value products which are transported between Member States in very small volumes to and from registered suppliers, processers and users.
I should like confirmation, both from the Commissioner and Horst Schnellhardt again in his winding-up words, that my concerns in this area are taken care of and that this particular use of animal by-products will continue without any disruption.
Vice-President of the Commission. - (IT) Madam President, ladies and gentlemen, today's debate has shown broad support for the common position on animal by-products, and this enables the Commission to proceed with the next stage. The Commission will prepare the implementing provisions for the new regulation in the light of your comments today, we will listen attentively to the experiences of operators, we will talk with our partners at international level and we will be fully transparent with Parliament during the whole of the process.
I can thus confirm to the rapporteur the commitment already made by the Commission in relation to comitology and the optional provisions. Regarding the question raised by Mrs Doyle, I wanted to say that the current regulation already recognises the particular food needs of certain wild species and allows the Member States to use by-products for feeding wild animals, provided that the health risks are appropriately controlled.
However, recently it has been stressed that the Commission should step up efforts to preserve biodiversity. For this reason, the Commission agrees with the decision by the legislator to extend the terms on the feeding of animal species protected in their natural habitats with by-products of animal origin; whereas the current rules refer to vultures and eagles, the new regulation will also make it possible to find appropriate solutions for wolves and bears.
On the basis of recent experience, we are also considering the advisability of laying down arrangements which would go beyond the current system of fixed points for the feeding of protected species with animal carcasses, particularly for extensive breeding systems, provided that specific health standards are abided by. On this point, the Commission is ready to enter into dialogue with all the parties involved.
rapporteur. - (DE) Madam President, Commissioner, Mr Ulmer, I have of course taken note of the concern you expressed about the possible mixing of Category 1 and 2 materials and we also consulted the industry regarding this problem at the end of the negotiations.
I think that one would already need to act extremely illegally in order to be able to mix in this material. We will check whether a more stringent regulation is needed here. What we wanted to achieve with this new regulation was to enable the by-products of slaughter to be used in many ways and in that regard I can also say to Mrs Doyle that your concern is unfounded. Everything is the same as before. By establishing the end point for slaughter by-products, we have also very clearly stipulated that they will then become subject to totally different provisions, in other words we have clearly indicated the transfer to the Waste Framework Directive. I believe that we are on the right path here.
I would also like to mention that we naturally also want to address the issue of the rotten meat scandals with this new regulation. We are not completely on the right path yet in this regard, but with the labelling and the guaranteed traceability, I believe that we are heading in the right direction. Of course, we now need to see what sort of labelling the Commission will propose. This will not be particularly easy, as we all know the problem of the blue Chappi dog food - no one wants that. In this respect, we definitely need our researchers to choose an approach.
As regards the issue of organic fertilisers, which was also up for debate and has not yet been properly discussed, the Commission actually intended to provide for more thorough mixing-in of the material so that the animals did not even notice it. However, that would result in a change to the quality of the fertiliser and I believe that we have formulated a good regulation in this regard and that our small-scale gardeners who like organic fertilisers so much can also be appropriately provided for.
By and large, then, this is a good regulation. I am very happy with it and with the cooperation, and I hope that we will not have to amend it again too soon. The cooperation with the Commission was very agreeable and for that I am very grateful.
(DE) Madam President, with regard to the planning of the sitting, I would like to mention that we had a very long voting session yesterday and that led to a lot of problems with subsequent appointments.
We will be adjourning very shortly today and we will not start the voting until 12 noon. Perhaps it would be possible to plan the sitting so as to divide the time up more efficiently. That would help the Members and, in particular, the visitors, who yesterday had to wait for us for a considerable length of time. These are, of course, citizens, who also have a right to talk to their Members, and in this regard I would be very pleased if, in future, in the planning of the sitting we could schedule such procedures to everyone's satisfaction.
Thank you, Mr Rübig. We shall note and pass on your comments. It is a very difficult time as we approach the end of the mandate.
The debate is closed.
The vote will take place today at 12.00.
(The sitting was suspended at 10.15 and resumed at 10.50.)